Case 17-11213 Doc 757 Filed 09/09/19 Entered 09/09/19 16:22:40 Main Document Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA

   IN THE MATTER OF                                                CASE NO.

   FIRST NBC BANK HOLDING
   COMPANY                                                         17-11213

   DEBTOR                                                          CHAPTER 11



                                              ORDER

             The Court having reviewed the record and pleadings and finding that a conflict

   exists;

         IT IS ORDERED sua sponte that the above referenced bankruptcy case is hereby

   transferred to Bankruptcy Judge John W. Kolwe, United States Bankruptcy Judge for the

   Western District of Louisiana.


         New Orleans, Louisiana, September 7, 2019.


                                                            Hon. Elizabeth W. Magner
                                                            U.S. Bankruptcy Judge
